Citation Nr: 1126403	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  05-28 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

Entitlement to service connection for psychiatric disability, to specifically include posttraumatic stress disorder (PTSD) and paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In November 2007 and January 2010, the Board remanded the Veteran's claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional evidence pertinent to the claim.  The claim has since been returned to the Board for review and, while the Board sincerely regrets the delay, a remand is again required.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking to establish service connection for an acquired psychiatric disorder.  The issue was previously remanded for development; however, further review of the file reveals that additional development remains necessary.

The Veteran's service personnel records show that he served a period of exemplary service, which was ultimately marred by incidents of spousal abuse leading to his discharge from active duty under honorable conditions due to misconduct.  A review of the service treatment records reveals that the Veteran was referred to the Family Advocacy Program at McChord AFB in Washington during service and that the reports related to this treatment were to be found in the records "located in the Mental Health Clinic."  See January and March 1995 notations in the service treatment records.  Although the RO obtained service treatment records, there is no evidence that the records from the Mental Health Clinic were sought.  These records are often held separate from the service treatment records folder.  Because the Veteran, in his July 2003 claim, asserts that his current mental disorder began in 1994, during service, evidence of in-service mental health treatment is particularly important in this case.  Under 38 C.F.R. § 3.159(c)(2), VA has a duty to assist the Veteran by obtaining records such as these, which are in the hands of a Federal department or agency.  Thus, while the Board regrets the delay, a remand is again required.

Also, while it appears that the Veteran is unable to be contacted in order to appear for a VA examination, if during the course of this remand evidence is obtained showing treatment for a mental disorder during service, then the claims folder should be forwarded to a VA examiner for an opinion based upon the evidence of record as to whether it is as likely as not that the Veteran's currently diagnosed mental disorder is causally connected to that shown in service.

In addition, it is noted that correspondence the RO sent to Living Hope in June 2009 was returned by the U.S. Postal Service as not at the address used.  Also, it does not appear that GAIN Inc. responded to the RO's June 2009 request for records.  Accordingly, the RO should inform the Veteran at his last known address that the address provided for Living Hope was not correct and take additional action with respect to the GAIN Inc. records pursuant to 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran at his last known address that the address he provided for Living Hope was incorrect and that he should complete another authorization form with the correct address.  Also, again attempt to provide records from GAIN Inc. in follow-up to the June 2009 inquiry.  If records are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e)(1).  

2.  Contact the National Personnel Records Center and request any separately stored mental health clinic records during the Veteran's service, including but not limited to records dating in 1994 and 1995 from the Family Advocacy Program and Mental Health Clinic at McChord AFB, Washington.

3.  If the completion of remand order number 1 yields records showing treatment for a mental disorder during service, then the RO should forward the claims folder to a VA examiner competent to render an opinion as to a psychiatric claim.  The examiner should, based upon the evidence of record, determine the nature, extent, onset and etiology of any psychiatric disability found to be present. The examiner must opine as to whether it is at least as likely as not that any psychiatric disability found to be present is related to or had its onset in service or within one year after his discharge.  The examiner must comment on the evidence during service as well as the lay evidence of record reflecting a continuity of symptoms since that time.  This must include acknowledging and discussing the Veteran's report of a continuity of psychiatric symptoms since service.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in- service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  All findings and conclusions should be set forth in a legible report.

4.  Readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


